DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment filed on 10/8/2020 have been entered and fully considered.  Claims 1, 14 and 15 are amended, claims 11 and 13 are canceled, and claims 1-10, 12 and 14-16 are currently pending.
Applicant's amendments with respect to claim 1 has been fully considered, thus claim objections have been withdrawn.
Applicant's amendments with respect to claims 1, 12 and 15 have been fully considered, therefore claim rejections under 35 U.S.C. 112 (b) have been withdrawn.  However, based on newly amended claims 14 and 15, these two claims are under a new 35 U.S.C. 112 (b) rejection, please refer below for details.

Response to Arguments
Applicant's arguments with respect to claims 1-10, 12 and 14-16 have been fully considered but are moot based upon the new grounds of rejection necessitated by applicant's amendment.

Terminal Disclaimer
Applicant filed electronic terminal disclaimer on 10/8/2020 and the terminal disclaimer was approved on 10/8/2020.  Therefore, double patenting rejections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly amended term "the approximate dimensions" in claims 14 and 15 are relative terms which renders the claim indefinite.  The term "approximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Leahy (US 2017/0306610 A1), in view of Cantin et al. (US 2012/0006369 A1), hereinafter Cantin, further in view of Gustafsson et al. (US 5,531,419 A), hereinafter Gustafsson. 


Regarding claim 1, Leahy teaches a cellular communication system, comprising 
a modular shelter (Paragraphs 0021; modular building system with embedded components) having pre-configured equipment to communicate with a telecommunication facility (Paragraph 0081; the embedded components are modular network electronics, such as wireless AP, antenna, etc.), wherein the shelter has the dimensions of a standard freight container (Paragraph 0052; modular building is self-contained within a standard shipping container); 
a door to enter the shelter (Paragraph 0058; door to the modular building); 
a computer rack to receive computer equipment (Paragraph 0140; the modular building has cabinets, equipment racks); 
a radio unit rack to receive wireless communication equipment (Paragraph 0081; the embedded components are modular network electronics, such as wireless AP, antenna, etc.); and 
air conditioning machine to cool an interior of the modular shelter (Paragraph 0100; HVAC system to control interior condition).
Leahy may not specifically teach dimensions of a standard International Organization for Standardization (ISO) freight container; wherein when a plurality of modular shelters are stacked; and a plurality of corner posts, wherein each of the corner posts comprises first and second connection blocks disposed adjacent the first and second ends of the corner posts.  In an analogous art, Cantin teaches dimensions of a standard International Organization for Standardization (ISO) freight container (Paragraphs 0007 and 0041; the shelter has the approximate dimensions of a standard International Organization for standardization (ISO) freight container); wherein when a plurality of modular shelters are stacked (Paragraph 0007 and claim 1; shelter has sufficient strength to withstand the forces of at least eight similar shelters stacked on top of the shelter); and a plurality of corner posts (Paragraphs 0007, Claim 1; the shelter comprises first and second substantially parallel corner posts disposed at a first end of the shelter, the first and second corner posts having first and second ends), wherein each of the corner posts comprises first and second connection blocks disposed adjacent the first and second ends of the corner posts (Figure 16 and Paragraph 0049; each corner post typically has two connection blocks attached such as by welding to its top and bottom ends).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Leahy and Cantin because this configuration can be easily transportable (Cantin, Paragraph 0006).
The combination of Leahy and Cantin may not specifically teach an antenna compartment housing an extendable antenna mast, wherein when a plurality of blocks are stacked or placed around the extendable antenna mast, each block aggregates mechanical support for the antenna when extended.  In an analogous art, Gustafsson teaches an antenna compartment housing an extendable antenna mast (Figures 1, 2 , wherein when a plurality of blocks are stacked or placed around the extendable antenna mast, each block aggregates mechanical support for the antenna when extended (Figure 1 and Col 3 Lines 14-39; plurality of supporting legs are placed around the erected antenna mast to support the antenna mast when erected).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Leahy, Cantin and Gustafsson because this design provided an improved mast base which avoids the above disadvantages and is well suited to be used for supporting erected mast of high height during extended periods of time without requiring frequent attendance (Gustafsson, Col 1 Lines 31-39).

Regarding claim 2, the combination of Leahy/Cantin/Gustafsson teaches all of the limitations of claim 1, as described above.  Further, Leahy teaches security bars to protect equipment in the shelter (Paragraph 0011; locking mechanism).

Regarding claim 4, the combination of Leahy/Cantin/Gustafsson teaches all of the limitations of claim 1, as described above.  Further, Leahy teaches an air conditioning compartment to house an air conditioner (Paragraph 0100; HVAC system to control interior condition).

Regarding claim 5, the combination of Leahy/Cantin/Gustafsson teaches all of the limitations of claim 4, as described above.  Further, Leahy teaches security bars (Paragraph 0011; locking mechanism) to protect the air conditioner (Paragraph 0100; HVAC system to control interior condition).

Regarding claim 6, the combination of Leahy/Cantin/Gustafsson teaches all of the limitations of claim 1, as described above.  Further, Leahy teaches an equipment compartment (Paragraph 0140; the modular building has cabinets, equipment racks), wherein the door is coupled to the equipment compartment (Paragraph 0058; door), and wherein the equipment compartment is sealed from the environment (Paragraph 0058; when door is closed, the compartment is sealed from the environment).

Regarding claim 7, the combination of Leahy/Cantin/Gustafsson teaches all of the limitations of claim 1, as described above.  Further, Gustafsson teaches an antenna compartment housing the extendable mast (Figures 1, 2 and Col 2 Lines 38-40; antenna mast erected thereon).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Leahy, Cantin and Gustafsson because this design provided an improved mast base which avoids the above disadvantages and is well suited to be used for supporting erected mast of high height during extended periods of time without requiring frequent attendance (Gustafsson, Col 1 Lines 31-39).

Regarding claim 8, the combination of Leahy/Cantin/Gustafsson teaches all of the limitations of claim 7, as described above.  Further, Gustafsson teaches an actuator to elevate an antenna mast (Figures 1, 2, Col 1 Lines 31-39 and Col 3 Lines 14-39; 

Regarding claim 9, the combination of Leahy/Cantin/Gustafsson teaches all of the limitations of claim 7, as described above.  Further, Leahy teaches a plurality of radio frequency entry openings to receive cables to an antenna (Paragraph 0081; the embedded components are modular network electronics, such as wireless AP, antenna, etc.).

Regarding claim 10, the combination of Leahy/Cantin/Gustafsson teaches all of the limitations of claim 1, as described above.  Further, Leahy teaches a ballast coupled to the shelter (Paragraph 0051; stable modular building system for installation).

Regarding claim 12, the combination of Leahy/Cantin/Gustafsson teaches all of the limitations of claim 1, as described above.  Further, Gustafsson teaches wherein the shelter is configured to satisfy a stacking test requirement when at least eight shelters are stacked on top of the shelter (Paragraph 0007 and claim 1; shelter has sufficient strength to withstand the forces of at least eight similar shelters stacked on top of the shelter).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Leahy, Cantin and Gustafsson because this design provided an improved mast base which avoids the above disadvantages and is well suited to be used for supporting erected mast of high height during extended periods of time without requiring frequent attendance (Gustafsson, Col 1 Lines 31-39).

Regarding claim 14, claim 14 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.  Therefore, claim 15 is unpatentable over Leahy in view of Cantin and Gustafsson, as stated regarding claim 1.
Leahy may not specifically teach wherein at least one of the corner posts comprises an interior cavity configured to receive a jack configured to assist with leveling the shelter.  In an analogous art, Cantin teaches wherein at least one of the corner posts comprises an interior cavity configured to receive a jack configured to assist with leveling the shelter (Paragraph 0050 and Claim 5; at least one of the corner posts comprises an interior cavity configured to receive a jack configured to assist with leveling the shelter).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Leahy, Cantin and Gustafsson because this design provided an improved mast base which avoids the above disadvantages and is well suited to be used for supporting 

Regarding claim 15, claim 15 recites similar features as claim 1, therefore is rejected for at least the same reason as discussed above regarding claim 1.  Therefore, claim 15 is unpatentable over Leahy in view of Cantin and Gustafsson, as stated regarding claim 1.  
Further, Leahy teaches wherein the modular shelter provides rapid set up for cellular communication (Paragraph 0114; this optimized packaging for using the container facilitates the delivery and storage of multiple containers in a central location until such time as needed for rapid erection of a structure, for example in the case of an unexpected natural disaster. This building kit also preferably includes a complete tool kit to facilitate complete assembly of the structure; the building kit also includes items such as an electric generator, limited fuel for the generator, a renewable power source such as solar panels or wind turbines, water and basic non-perishable foodstuffs, thereby providing for a complete emergency shelter that can be occupied and used immediately upon delivery and installation, without requiring any separate tools, supplies, or equipment to be a fully-functioning facility or shelter)
 Leahy may not specifically teach a jack configured to move the shelter from a truck to a ground without requiring a crane; and a hinge connecting the jack and one of the corner posts, wherein the hinge is configured to allow the jack to pivot from a first position in which the jack is disposed within an interior cavity of the one of the corner posts to a second position in which the jack is disposed outside of the one of the corner posts.  In an analogous art, Cantin teaches a jack configured to move the shelter from a truck to a ground without requiring a crane; and a hinge connecting the jack and one of the corner posts, wherein the hinge is configured to allow the jack to pivot from a first position in which the jack is disposed within an interior cavity of the one of the corner posts to a second position in which the jack is disposed outside of the one of the corner posts (Paragraph 0007 and claim 6; a jack configured to assist with leveling the shelter; and a hinge connecting the jack and one of the corner posts, wherein the hinge is configured to allow the jack to pivot from a first position in which the jack is disposed substantially within an interior cavity of the one of the corner posts to a second position in which the jack is disposed outside of the one of the corner posts).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Leahy, Cantin and Gustafsson because this design provided an improved mast base which avoids the above disadvantages and is well suited to be used for supporting erected mast of high height during extended periods of time without requiring frequent attendance (Gustafsson, Col 1 Lines 31-39).

Regarding claim 16, the combination of Leahy/Cantin/Gustafsson teaches all of the limitations of claim 1, as described above.  
The combination of Leahy and Cantin may not specifically teach an extendable antenna mast.  In an analogous art, Gustafsson teaches an extendable antenna mast (Figures 1, 2 and Col 2 Lines 38-40; antenna mast erected thereon).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Leahy, Cantin and Gustafsson .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Leahy in view of Cantin and Gustafsson, as applied in the claims above, further in view of Bonefas (US 2013/0213518 A1). 

Regarding claim 3, the combination of Leahy/Cantin/Gustafsson teaches all of the limitations of claim 1, as described above.  
The combination of Leahy/Cantin/Gustafsson may not specifically teach wherein the computer rack is adjustable to handle different computer size.  In an analogous art, Bonefas teaches wherein the computer rack is adjustable to handle different computer size (Paragraph 0098; adjustable shelf).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Leahy/Cantin/Gustafsson and Bonefas because it would provide configurability to the equipment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 




/J.G./           Examiner, Art Unit 2647    
/YUWEN PAN/           Supervisory Patent Examiner, Art Unit 2649